Exhibit 1.01 SIGMA DESIGNS, INC. CONFLICT MINERALS REPORT For the Year Ended December 31, 2014 This Conflict Minerals Report contains forward-looking statements regarding our plans to take additional actions or to implement additional policies with respect to our due diligence efforts to further mitigate the risk that conflict minerals could benefit armed groups in the Covered Countries. We undertake no obligation to publically update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. INTRODUCTION This Conflict Minerals Report (“Report”) of Sigma Designs, Inc. has been prepared pursuant to Rule 13p-1 and Form SD promulgated under the Securities Exchange Act of 1934 (together, the “Rule”) for the reporting period of January 1, 2014 to December 31, 2014. The Rule requires disclosure of certain information when a registrant manufactures or contracts to manufacture product for which the minerals specified in the Rule are necessary to the functionality or production of those products. The rule further requires the disclosure of information related to the use in their products of minerals originating in the DRC and the countries adjoining the DRC (collectively, “Covered Countries”). Adjoining countries are those countries that share an internationally recognized border with the DRC. The minerals currently subject to the SEC’s disclosure requirements are columbite-tantalite (coltan), cassiterite, wolframite and gold, and their derivatives, including tin, tantalum and tungsten (collectively, “Conflict Minerals”). COMPANY OVERVIEW Sigma Designs, Inc. (“Sigma”) is a fabless semiconductor solutions provider offering intelligent media platforms for use in the home entertainment and home control markets. Our goal is to ensure that our solutions serve as the foundation for some of the world’s leading consumer products, including SmartTVs, Set-top Boxes, Media Connectivity and IoT devices. Our business generates revenue primarily by delivery of semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. As a “fabless” semiconductor company we depend on multiple third party foundry subcontractors to manufacture our integrated circuit products. We also depend on third parties for other aspects of the manufacturing process, including assembly and packaging. Due to this model, we do not directly purchase the raw materials used in the manufacture of our products nor do we engage in purchasing activities in the Covered Countries. As a result, we have relied on our direct suppliers, and on information available from industry sources, for the purposes of this Report. REASONABLE COUNTRY OF ORIGIN INQUIRY We conducted a good faith Reasonable Country of Origin Inquiry (“RCOI”) to determine whether any Conflict Minerals were used in the manufacture of our integrated circuits may have originated in the Covered Countries. The RCOI was designed to determine whether any necessary Conflict Minerals may have originated in the Covered Countries or may have come from recycled or scrap sources. We have requested supply chain information from our direct suppliers based on the Electronic Industry Citizenship Coalition (“EICC”) Glboal e-Sustainability Initiative (“GeSI”) Conflict Minerals Reporting Template (“CMRT”). Due to the complexity of our supply chain, we relied on information provided from all 10 of our direct suppliers, which include assembly houses, and module manufacturers, which we have concluded accounts for a 100 percent of our suppliers in 2014. According to the responses received: ● We identified 125 smelters and refiners that were reported by our suppliers to potentially be in our supply chain. ● Of these 125 smelters and refiners, 106 are listed as compliant on the Conflict Free Sourcing Initiative (“CFSI”) Conflict Free Smelters Program (“CFSP”) list, 15 of the identified smelters or refiners were noted as active on the CFSP Active List or were a Tungsten Industry-Conflict Minerals Council member (“TI-CMC”) in the applicable reporting period. 3 smelters or refiners were reported by our suppliers to have been recognized by CFSI to be processors of necessary Conflict Minerals, but have not been listed by CFSI as compliant or active with the CFSP or an equivalent smelter auditing program. 1 smelter was has not been recognized by the CFSI or listed by the CFSI as compliant or active with the CFSP. 1 DUE DILIGENCE MEASURES For the reporting period from January 1, 2014 to December 31, 2014, we conducted a due diligence on the source and chain of custody of Conflict Minerals that were necessary to the functionality or production of our products. We have designed our Conflict Minerals due diligence measures in accordance with the framework in the “Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas (Second Edition),” published by the Organization for Economic Cooperation and Development (“OECD”), and the related supplements for Conflict Minerals. The design of our due diligence measures include provisions for each of the five steps in the OECD Due Diligence Framework: Step One: Establish Strong Company Management Systems In 2014, we maintained a Conflict Minerals Policy to demonstrate our commitment to responsible sourcing in our supply chain. As part of our Conflict Minerals Policy, we conduct a supply chain survey with our direct suppliers using the CMRT. We maintained an internal team to manage and oversee our Conflict Minerals due diligence efforts, which included representatives from Quality Assurance (Operations), Finance, Legal and Corporate Compliance. We also improved upon the established documentation and record maintenance mechanism to ensure the retention of relevant documentation related to our supplier Conflict Mineral disclosures. Step Two: Identify and Assess Risks in the Supply Chain We issued request letters to our direct suppliers to complete the CMRT. As part of the risk identification and assessment process, we required our suppliers to provide smelter identification numbers in the CIDxxxxxx (adopted in 2014). We reviewed supplier-responses to the CMRT and compared the results against the list of smelters and refiners that have either been deemed active or validated as compliant with the CFSP. Step Three: Design and Implement Strategies to Respond to Identified Risks We developed mechanisms and procedures for communicating and encouraging those suppliers who were either non-responsive or gave problematic responses. Those suppliers who fail to disclose information pursuant to our requests are targeted for removal from our supply chain. Step Fou r: Carry Out Independent Third-P arty Audit of Supply Chain Due Diligence As we do not source necessary Conflict Minerals directly from smelters or refiners, we rely on third-party auditing programs, like the CFSP, to validate the responses we receive from our suppliers. Step Five: Report Annually on Supply Chain Due Diligence We submit this Form SD and our Conflict Minerals Report to the SEC pursuant to requirements, and we publish these reports on our company website at www.sigmadesigns.com . 2 RESULTS OF DUE DILIGENCE PERFORMED A large majority of our direct suppliers reported smelter or refiner information for their organization as a whole. As a result, some smelters or refiners that were reported may not be affiliated with our products.
